Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1-14-21 & 5-12-21.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, line 6,
---and--- should be inserted after “;” to avoid the claimed limitations of claim 1 as in an “or” option, which might cause its dependent claims subjected to 112-2nd paragraph for preferred to a limitation, which is opted out due to its “OR” option, e.g. claim 2 prefers to the power management module of the control processor, thus claim 2 is subjected to 112-2nd; Likewise, all other dependent claims might have the same issue as set forth in claim 2. 
Appropriate correction is required.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
-The term “Data Concentrator Unit (DCU)” in claim 8 is a relative term which renders the claim indefinite. The term “Data Concentrator Unit (DCU)” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
-Claim 1 recites the limitation "the one or more district components" in line 9 and “the aircraft network” in line 10.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 2 recites the limitation “the power management module” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Dependent claim 3 recites the limitation “the control processors” in line 3, “the one or more district components” in lines 3-4, and “the aircraft network” in line 4.  There is insufficient antecedent basis for these limitations in the claim.

Dependent claim 5 recites the limitation “the one or more district components” in line 1, “the aircraft network” in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Likewise, dependent claims 6-7 have the similar issue as set forth in claim 5 for depended on claim 5.
Dependent claim 8 recites the limitation “the network management module” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
--- Noted that claim 1 is currently examined under “OR” option ---

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2, and 4-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/067,463 {Gomez (US 2021/0351987 A1)} in view of Chen (US 2019/0306030 A1).


Regarding Claims 1-2, and 4:
Gomez discloses all the claimed limitations of claims 1-2 & 4 {Gomez: copending claim 10}, except “one or more control processors including: a network management module configured for monitoring one or more exchanges of data between the one or more district components and the aircraft network; and a cybersecurity module configured for encryption and decryption of the exchanged data”. 
	However, in the same field of endeavor, Chen (US 2019/0306030 A1) discloses “one or more control processors {Chen: Access Points 125-Figs.1&7, ¶0069-¶0076} including: a network management module configured for monitoring one or more exchanges of data between the one or more district components and the aircraft network {Chen: ¶0074-¶0076 wherein “[0074] 150 Circuitry for MESH network operation in the radio transceiver 125 that can include self organizing, self healing, or real time routing algorithm and with secured manual override configuration options either locally or over the cloud, further the MESH network also supports multiple virtual Local Area Networks (VLAN's) [0075] 155 Circuitry for Wi Fi network operation in the radio transceiver 125 [0076] 160 Circuitry for Ultra Wide Band network operation in the radio transceiver 125”}; and a cybersecurity module configured for encryption and decryption of the exchanged data”{Chen: ¶0069 wherein 125 Radio transceiver preferably being intelligent radio nodes that can include as options MIMO 145, MESH 150, Wi Fi circuitry 155, Ultra Wide Band network 160, Beam forming circuitry 425, Cryptography circuitry for public/private key generation 430, and Deep Machine learning algorithm 435}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Chen’s teaching to 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Regarding Claim 5. The SNAP device of claim 1, Chen further discloses wherein the one or more district components {Chen: (55, 60, 65)-Fig.1, (80, 85, 90, 110, 115)-Fig.1} include one or more legacy components {Chen: (55, 60, 65)-Fig.1, (80, 85, 90, 110, 115)-Fig.1} coupled to the SNAP device {Chen: (100, 105, 110, 115)-Fig.1} via a wired interface, further comprising: 
at least one adaptive input/output (I/O) module {Chen: 105 includes Input and Output ports for monitoring and controlling function, ¶0065} configured for monitoring the one or more exchanges of data between the one or more legacy components and the aircraft network {Chen: (240, 125)-Fig.1}. 

Claim 3 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/067,463 Gomez (US 2021/0351987 A1)} in view of Chen (US 2019/0306030 A1), as applied to claim 1 as above, and further in view of Sirotkin (US 10,785,699 B2).

Regarding Claim 3. With the same reasons as set forth in the SNAP device of claim 1, Gomez does not explicitly disclose “at least one time management module configured for time synchronization of the control processors and the one or more district components to the aircraft network”. 
	However, in the same field of endeavor, Sirotkin (US 10,785,699 B2) discloses “at least one time management module configured for time synchronization of the control processors and the one or more district components to the aircraft network”{Sirotkin: base station 400-Fig.4 comprising application processor 405 for “use time data to synchronize operations with other radio base stations”}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Sirotkin’s teaching to Gomez’s or Nolscher’s system with the motivation being “to synchronize operations with other radio base stations”{Sirotkin: col.10, lines 65-67, and col.11, lines 12-20 & 59-61}.

Claim 6 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/067,463 {Gomez (US 2021/0351987 A1)} in view of Chen (US 2019/0306030 A1), as applied to claim 5 as above, and further in view of Litichever (US 2019/0385057 A1).

Regarding Claim 6. With the same reasons as set forth in the SNAP device of claim 5 above, Chen or Nolscher does not explicitly disclose “wherein the wired interface is selected from: a serial data bus according to MIL-STD-1553; an avionics data bus according to ARINC 429; and an Ethernet networking component”.
	However, in the same field of endeavor, Litichever (US 2019/0385057 A1) discloses “wherein the wired interface is selected from: a serial data bus according to MIL-STD-1553; an avionics data bus according to ARINC 429; and an Ethernet networking component”{Litichever: ¶0130 wherein a vehicle bus is a CAN bus,  ¶0131 wherein “A vehicle bus may consist of, or may comprise, an avionics bus, used as a data bus in military, commercial and advanced models of civilian aircraft. Common avionics data bus protocols, with their primary application, include Aircraft Data Network (ADN) that is an Ethernet derivative for Commercial Aircraft, Avionics Full-Duplex Switched Ethernet (AFDX) that is a specific implementation of ARINC 664 (ADN) for Commercial Aircraft, ARINC 429: "Generic Medium-Speed Data Sharing for Private and Commercial Aircraft", ARINC 664, ARINC 629 used in Commercial Aircraft (such as Boeing 777), ARINC 708: "Weather Radar for Commercial Aircraft", ARINC 717: "Flight Data Recorder for Commercial Aircraft", ARINC 825 that is a CAN bus for commercial aircraft (for example Boeing 787 and Airbus A350), IEEE 1394b used in some Military Aircraft, MIL-STD-1553 and MIL-STD-1760 for Military Aircraft, and Time-Triggered Protocol (TTP): Boeing 787 Dreamliner, Airbus A380, Fly-By-Wire Actuation Platforms from Parker Aerospace”; see also ¶0067-wherein “CAN is a multi-master serial bus standard for connecting Electronic Control Units [ECUs] also known as nodes.  Two or more nodes are required on the CAN network to communicate. The complexity of the The node may also be a gateway allowing a standard computer to communicate over a USB or Ethernet port to the devices on a CAN network” & ¶0132, ¶0134-¶0135}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Litichever’s teaching to Chen’s or Nolscher’s system with the motivation being to provide “multiple (commonly dual) redundant balanced line physical layers, a (differential) network interface, time division multiplexing, half-duplex command/response protocol, and can handle up to 30 Remote Terminals (devices)”{Litichever: ¶0132}, to “provide a single data path between the Bus Controller and all the associated Remote Terminals”{Litichever: ¶0134}; and to “allow for self-clocking at the receiver end, thus eliminating the need to transmit clocking data”{Litichever: ¶0135}.

Claim 8 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17/067,463 {Gomez (US 2021/0351987 A1)} in view of Chen (US 2019/0306030 A1), as applied to claim 1 as above, and further in view of Carmon (US 2004/0251304 A1).
Regarding Claim 8. With the same reasons as set forth in the SNAP device of claim 1, Gomez does not explicitly disclose “wherein the network management module includes at least one data concentrator unit (DCU)”.
	However, in the same field of endeavor, Carmon (US 2004/0251304 A1) discloses “wherein the network management module includes at least one data 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.




Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Chen (US 2019/0306030 A1).

Regarding Claim 1 {in OR option}
Chen (US 2019/0306030 A1) discloses a smart network access point (SNAP) device {Chen: 100, 105, 110 & 115 in Fig.1}, comprising: 
two or more trunk ports configured to accept a network trunk cable, the SNAP device connectible to an aircraft network via the network trunk cable {Chen: ¶0065 wherein “data communication hub/switch/router 100-Fig.1 that can also include Input and Output ports for monitoring and controlling functions”}; 
a plurality of switch ports, each switch port configured to accept a physical link to one or more district components disposed within a district associated with a physical subdivision of an aircraft {Chen: ¶0064 wherein “100-Fig.1 Data communication hub that can include switching, routing, and servers, and mass storage functions that may or may not be combined with the central power supply 80”}; 
one or more control processors including: 
a network management module configured for monitoring one or more exchanges of data between the one or more district components and the aircraft network; 
a cybersecurity module configured for encryption and decryption of the exchanged data; and 
a power management module configured for controlling the distribution of operating power to the one or more district components. 
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1-2) as being anticipated by Nolscher (US 2020/0029209 A1).

Regarding Claim 1 {in OR option}
Nolscher (US 2020/0029209 A1) discloses a smart network access point (SNAP) device {Nolscher: Vehicle Gateway 100 in Figs.1-2}, comprising: 
two or more trunk ports configured to accept a network trunk cable, the SNAP device connectible to an aircraft network {Nolscher: ¶0015 wherein vehicle 102 could be airplanes} via the network trunk cable {Nolscher: ¶0020 wherein “vehicle gateway 120 is communicatively coupled via a communications network 107 to a vehicle control unit (VCU) 106. The communications network 107 may be a controller area network (CAN), an Ethernet network, a wireless communications network, another type of communications network, or a combination of different communication networks”}; 
a plurality of switch ports, each switch port configured to accept a physical link to one or more district components disposed within a district associated with a physical subdivision of an aircraft {Nolscher: ¶0020 wherein “vehicle gateway 120 is communicatively coupled via a communications network 107 (which is inherently hardwired, e.g. solid line of network 107 to VCU 106, components 101a-101c, GPS 110 and User Interface 112, emphasis added) to a vehicle control unit (VCU) 106. The communications network 107 may be a controller area network (CAN), an Ethernet network, a wireless communications network, another type of communications network, or a combination of different communication networks”}; 

a network management module configured for monitoring one or more exchanges of data between the one or more district components and the aircraft network {Nolscher: networking manager 224-Fig.2 & ¶0033}; 
a cybersecurity module configured for encryption and decryption of the exchanged data {Nolscher: encryption engine 234-Fig.2 & ¶0033}; and 
a power management module configured for controlling the distribution of operating power to the one or more district components. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.








Claim(s) 1, 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0306030 A1) in view of Nolscher (US 2020/0029209 A1) and Nuss (US 2017/0094535 A1).

Regarding Claim 1 {in AND option}
Chen (US 2019/0306030 A1) discloses a smart network access point (SNAP) device {Chen: 100, 105, 110 & 115 in Fig.1}, comprising: 
two or more trunk ports configured to accept a network trunk cable, the SNAP device connectible to an aircraft network via the network trunk cable {Chen: ¶0065 wherein “data communication hub/switch/router 100-Fig.1 that can also include Input and Output ports for monitoring and controlling functions”}; and {emphasis corrected}
a plurality of switch ports, each switch port configured to accept a physical link to one or more district components disposed within a district associated with a physical subdivision of an aircraft {Chen: ¶0064 wherein “100-Fig.1 Data communication hub that can include switching, routing, and servers, and mass storage functions that may or may not be combined with the central power supply 80”}; 
Chen does not explicitly disclose “one or more control processors including: a network management module configured for monitoring one or more exchanges of data between the one or more district components and the aircraft network; a cybersecurity module configured for encryption and decryption of the exchanged data; and a power management module configured for controlling the distribution of operating power to the one or more district components.”
Nolscher (US 2020/0029209 A1)  discloses one or more control processors {Nolscher: processors 212-Fig.2 in Vehicle Gateway 220-Fig.2 & ¶0033, 100-Fig.1} including: a network management module configured for monitoring one or more exchanges of data between the one or more district components and the aircraft network {Nolscher: networking manager 224-Fig.2 & ¶0033}; a cybersecurity module configured for encryption and decryption of the exchanged data {Nolscher: encryption engine 234-Fig.2 & ¶0033}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Nolscher’s teaching to Chen’s system with the motivation being  “to provide a secure computing and storage environment, which is isolated from other processing and memory of vehicle”{Nolscher: ¶0023}, “to perform node authentication and/or secure communication processes”{Nolscher: ¶0024}, and “to detect physical access to the internal components of the vehicle gateway, such as attempts to open a container housing the vehicle gateway…to detect disallowed logical accesses to the internal components of the vehicle gateway, such as attempts to access secure storage, reprogram, or otherwise tamper with the operation of vehicle gateway, as well as detection of disallowed accesses or actions with respect to any of the system of vehicle 102”{Nolscher: ¶0024}.
Also, in the same field of endeavor, Nuss (US 2017/0094535 A1) discloses a power management module configured for controlling the distribution of operating power to the one or more district components”{Nuss: Access Point 100-Fig.2 comprising a processor 110 operating to execute centralized SON application 130 with centralized power control function (cPC) 135-Fig.2, ¶0032}.  Therefore, it would have been obvious 

Regarding Claim 4. With the same reasons as set forth in the SNAP device of claim 1, Chen further discloses wherein the aircraft network is a first aircraft network, further comprising: at least one bridging port {Chen: not shown but inherent at connections of wires 165, 120, 245, emphasis added, see Fig.1} configured to accept a network bridging cable, the SNAP device configured for connecting the first aircraft network {Chen: Server side 55, 65 & 70 in Figs.1 & 7} to a second aircraft network {Nolscher: other of 250, 170 and 130 in Fig.1; Chen: } via the network bridging cable. 

Regarding Claim 5. The SNAP device of claim 1, wherein the one or more district components {Chen: (55, 60, 65)-Fig.1, (80, 85, 90, 110, 115)-Fig.1} include one or more legacy components {Chen: (55, 60, 65)-Fig.1, (80, 85, 90, 110, 115)-Fig.1} coupled to the SNAP device {Chen: (100, 105, 110, 115)-Fig.1} via a wired interface, further comprising: 
at least one adaptive input/output (I/O) module {Chen: 105 includes Input and Output ports for monitoring and controlling function, ¶0065} configured for monitoring the one or more exchanges of data between the one or more legacy components and the aircraft network {Chen: (240, 125)-Fig.1}. 

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0306030 A1) in view of Nolscher (US 2020/0029209 A1) and Nuss (US 2017/0094535 A1), as applied to claim 1 as above, and further in view of Sirotkin (US 10,785,699 B2).

Regarding Claim 3. With the same reasons as set forth in the SNAP device of claim 1, Chen or Nolscher does not explicitly disclose “at least one time management module configured for time synchronization of the control processors and the one or more district components to the aircraft network”. 
	However, in the same field of endeavor, Sirotkin (US 10,785,699 B2) discloses “at least one time management module configured for time synchronization of the control processors and the one or more district components to the aircraft network”{Sirotkin: base station 400-Fig.4 comprising application processor 405 for “use time data to synchronize operations with other radio base stations”}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Sirotkin’s teaching to Chen’s or Nolscher’s system with the motivation being “to synchronize operations with other radio base stations”{Sirotkin: col.10, lines 65-67, and col.11, lines 12-20 & 59-61}.

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0306030 A1) in view of Nolscher (US 2020/0029209 A1) and Nuss (US 2017/0094535 A1), as applied to claim 5 as above, and further in view of Litichever (US 2019/0385057 A1).

Regarding Claim 6. With the same reasons as set forth in the SNAP device of claim 5 above, Chen or Nolscher does not explicitly disclose “wherein the wired interface is selected from: a serial data bus according to MIL-STD-1553; an avionics data bus according to ARINC 429; and an Ethernet networking component”.
	However, in the same field of endeavor, Litichever (US 2019/0385057 A1) discloses “wherein the wired interface is selected from: a serial data bus according to MIL-STD-1553; an avionics data bus according to ARINC 429; and an Ethernet networking component”{Litichever: ¶0130 wherein a vehicle bus is a CAN bus,  ¶0131 wherein “A vehicle bus may consist of, or may comprise, an avionics bus, used as a data bus in military, commercial and advanced models of civilian aircraft. Common avionics data bus protocols, with their primary application, include Aircraft Data Network (ADN) that is an Ethernet derivative for Commercial Aircraft, Avionics Full-Duplex Switched Ethernet (AFDX) that is a specific implementation of ARINC 664 (ADN) for Commercial Aircraft, ARINC 429: "Generic Medium-Speed Data Sharing for Private and Commercial Aircraft", ARINC 664, ARINC 629 used in Commercial Aircraft (such as Boeing 777), ARINC 708: "Weather Radar for Commercial Aircraft", ARINC 717: "Flight Data Recorder for Commercial Aircraft", ARINC 825 that is a CAN bus for commercial aircraft (for example Boeing 787 and Airbus A350), IEEE 1394b used in some Military Aircraft, MIL-STD-1553 and MIL-STD-1760 for Military Aircraft, and Time-Triggered Protocol (TTP): Boeing 787 Dreamliner, Airbus A380, Fly-By-Wire Actuation Platforms from Parker Aerospace”; see also ¶0067-wherein “CAN is a multi-master serial bus standard for connecting Electronic Control Units [ECUs] also known as nodes.  Two or The node may also be a gateway allowing a standard computer to communicate over a USB or Ethernet port to the devices on a CAN network” & ¶0132, ¶0134-¶0135}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Litichever’s teaching to Chen’s or Nolscher’s system with the motivation being to provide “multiple (commonly dual) redundant balanced line physical layers, a (differential) network interface, time division multiplexing, half-duplex command/response protocol, and can handle up to 30 Remote Terminals (devices)”{Litichever: ¶0132}, to “provide a single data path between the Bus Controller and all the associated Remote Terminals”{Litichever: ¶0134}; and to “allow for self-clocking at the receiver end, thus eliminating the need to transmit clocking data”{Litichever: ¶0135}.











Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2019/0306030 A1) in view of Nolscher (US 2020/0029209 A1) and Nuss (US 2017/0094535 A1), as applied to claim 1 as above, and further in view of Carmon (US 2004/0251304 A1).

Regarding Claim 8. With the same reasons as set forth in the SNAP device of claim 1, Chen or Nolscher does not explicitly disclose “wherein the network management module includes at least one data concentrator unit (DCU)”.
Carmon (US 2004/0251304 A1) discloses “wherein the network management module includes at least one data concentrator unit (DCU)”{Carmon: ¶0001 & ¶0003 wherein a system comprising a mobile data collection unit (DCU), which comprises a controller, one or more readers, a power source and a data management software (data manager) residing on the controller which receives, stores, updates, processes and output data regarding each individual, see also ¶0018-¶0051}.  Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to apply Carmon’s teaching to Chen’s or Nolscher’s system with the motivation being “to control the access to the school or classroom and to collect attendance information while students enter the school premises or classroom”{Carmon: ¶0048}, to “control the attendance of all the passengers who are intended to board the plane”{Carmon: ¶0051}

Allowable Subject Matter




Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding Claim 7~. The prior art fails to teach the SNAP device of claim 5 above, wherein the at least one adaptive I/O module includes: 

at least one cross-domain guard. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Taylor (EP3809670A1, same assignee) discloses a smart network access point (SNAP) device (204). In embodiments, the SNAP device includes trunk ports (502) for accepting a network trunk cable (e.g., fiber optic trunk) and thereby connecting the SNAP device to an aircraft-based network of SNAP devices. The SNAP device includes switch ports for incorporating physical connections to mission systems (MS) or air vehicle systems (AVS) components and devices, providing a local smart point of presence (SPoP) throughout a physical subdivision (e.g., network district) of an aircraft. The SNAP device is configured for monitoring data exchanges between local MS/AVS components and the aircraft network. The SNAP device includes a cybersecurity module (712) for connecting to local security components (e.g., data guards and multiple levels of security (MLS) encryption/decryption) or for providing built-in data guard and encryption/decryption services. The SNAP device includes power control components for managing power distribution to the connected local network components {Claims 1-8}.
Robbins (US 10,715,562 B2) discloses an architecture that can facilitate initiation of an automatic synchronization operation based upon presence information in connection with a wireless communications network. For example, when certain mobile 
	Felsher (US 8,904,181 B1) discloses a system and method for communicating information between a first party and a second party, comprising the steps of receiving, by an intermediary, an identifier of desired information and accounting information for a transaction involving the information from the first party, transmitting an identifier of the first party to the second party, and negotiating, by the intermediary, a comprehension function for obscuring at least a portion of the information communicated between the first party and the second party. The data transmission may be made secure with respect to the intermediary by providing an asymmetric key or direct key exchange for encryption of the communication between the first and second party. The data transmission may be made secure with respect to the second party by maintaining the information in encrypted format at the second party, with the decryption key held only by the intermediary, and transmitting a secure composite of the decryption key and a new encryption key to the second party for transcoding of the data record, and providing the new decryption key to the first party, so that the information transmitted to the first party can be comprehended by it {Figs.4-7}.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONGCHAU BA NGUYEN whose telephone number is (571)272-3148. The examiner can normally be reached Monday-Thursday 7:30 AM -5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PHUONGCHAU BA NGUYEN
Primary Examiner
Art Unit 2464



/PHUONGCHAU BA NGUYEN/Primary Examiner, Art Unit 2464